DETAILED ACTION
The following Office action concerns Patent Application Number 16/612,139.  Claims 1-28 are pending in the application.
Claims 13-28 have been withdrawn from consideration as being drawn to non-elected inventions or species.
Election/Restrictions
A restriction requirement was sent to the Applicant on April 6, 2021.  The Applicant was required to elect among several groups of inventions and several species of compound.  The Applicant responded to the restriction requirement on April 20, 2021 and elected Group I, claims 1-19, and a species corresponding to formula (11).  Since the election was not made with traverse, it is treated as being made without traverse. 
Accordingly, claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Objections
Claims 1, 4, 8, 10-19 are objected to because the terms [Chem 1], [Chem 2], [Chem 3], etc., appear to be extraneous.  Appropriate correction is required.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10-12 are rejected under 35 U.S.C. § 102 as being anticipated by Kawada et al (US 2016/0056390).  
Kawada et al teaches an organic photovoltaic device layer comprising an organic semiconductor material having the structure:
    PNG
    media_image1.png
    127
    592
    media_image1.png
    Greyscale
.
Claims 1, 2, 4, 5, 7, 8, 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Murata et al (US 10,608,049) in view of Kawada et al (US 2016/0056390). 
Murata et al teaches a photoelectric conversion layer comprising a p-type organic semiconductor compound, an n-type fullerene semiconductor, and a subphthalocyanine compound (col. 2, lines 48-55; col. 6, lines 8-20; col. 7, lines 50-60).  The fullerene includes halogen-substituted C60 or C70 fullerenes (col. 6, lines 10-11 and 31-32).  The subphthalocyanine compound includes 
    PNG
    media_image2.png
    192
    253
    media_image2.png
    Greyscale
(col. 13), which satisfies claimed formula (4).  The above -1. 
Murata does not teach that the p-type organic semiconductor compound has the structure shown by formula (1).  
However, Kawada et al teaches a p-type organic semiconductor compound having the structure:
    PNG
    media_image1.png
    127
    592
    media_image1.png
    Greyscale
(par. 99; page 28, B177; par. 105).  The compound provides high charge mobility, oxidation stability and solvent solubility (abstract).  A person of ordinary skill in the art would have been motivated to combine the organic semiconductor compound of Kawada et al with the photoelectric conversion element of Murata et al in order to obtain high charge mobility, oxidation stability and solvent solubility.
Claims 3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kawada et al in view of Hamano (US 2013/0015547).
Kawada et al teaches a photoelectric conversion layer as described above.  Kawada et al does not teach the volume fraction of p-type and n-type molecules in the layer.

Kawada et al is silent regarding the volume fractions of p-type and n-type molecules in the photoelectric conversion element.  A person of ordinary skill in the art would have been motivated by design need to combine the amounts of p-type and n-type molecules of Hamano with the photoelectric conversion element of Kawada et al in order to obtain amounts of each compound known to be suitable for use in a photoelectric conversion element.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Murata et al in view of Kawada et al and further in view of Asaka et al (US 2019/0088880).
Murata et al in view of Kawada et al teaches a photoelectric conversion layer as described above.  Murata et al in view of Kawada et al does not teach the volume fraction of colorant (the subphthalocyanine compound).
However, a person of ordinary skill in the art would have determined the optimum amount of the subphthalocyanine compound by routine experimentation, since the amount of the subphthalocyanine compound was a result effective variable with respect to generation of excitons (Murata, col. 8, lines 1-6).  Furthermore, a broad mixing ratio for phthalocyanine derivatives in a photoelectric conversion element is known in the art.  Asaka et al teaches incorporating phthalocyanine derivatives in a photoelectric conversion layer in a weight ratio of 1:99 to 99:1 (par. 24, 26).  Therefore, the claimed volume fraction of 20-80 % would have been obvious to a person of ordinary skill in the art in over the teaching of Murata in view of Kawada and Asaka.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 28, 2021